Citation Nr: 0929931	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for removal of the stomach and spleen, claimed as a 
result of treatment received from a Department of Veterans 
Affairs Medical Center/facility (VAMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to 
November 1958 and November 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to compensation 
under the provisions of 38 U.S.C. § 1151.

A video conference hearing was held in May 2009, before the 
undersigned Acting Veterans Law Judge (AVLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.

It appears that the Veteran may also be raising a claim under 
the provisions of 38 U.S.C.A. § 1151 for a medical procedure 
performed by VA in July 1993.  That matter is referred to the 
RO for additional development, action and adjudication as 
appropriate.  


FINDINGS OF FACT

1.  On January 8, 1996, the Veteran underwent a total 
gastrectomy with esophagojejunostomy, due to clinical 
indications of a history of stomach cancer treated in July 
1993 (at which time part of the stomach and the entire spleen 
were removed), and a positive biopsy of October 2005.

2.  The file contains an informed consent form which was 
signed by the Veteran on January 8, 1996, indicating that he 
understood that the January 8, 1996 medical procedure was to 
entail removal of the entire stomach; and acknowledging that 
he was aware of the reasons for the procedure, the 
alternatives and the possible risks, complications and 
benefits, involved.   

3.  No competent evidence of record establishes or suggests 
that treatment provided by VA in January 1996 in conjunction 
with the total gastrectomy was indicative of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed as removal of the stomach and spleen as a result of 
treatment received from a Department of Veterans Affairs 
Medical Center/facility (VAMC) in January 1996, at which time 
a total gastrectomy with esophagojejunostomy was performed, 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially adjudicated the claim on appeal in July 2005.  
Review of the claims folder reveals compliance with the VCAA 
and the timing requirements.  In a letter dated in March 2004 
, the RO specifically advised the Veteran of the evidence 
needed to substantiate his claim brought under the provisions 
of 38 U.S.C.A. § 1151, including an explanation of what 
evidence VA was obligated to obtain or to assist the Veteran 
in obtaining and what evidence or information the Veteran was 
responsible to provide.  

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  
Accordingly, in Dingess v. Nicholson, the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The notice provided to the appellant did not 
describe regulations governing assignment of an evaluation or 
effective date if service connection were granted.  However, 
since the Board has concluded herein that the preponderance 
of the evidence is against the claim for 38 U.S.C.A. § 1151 
compensation, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board is satisfied 
that the RO has provided all notice required by the VCAA.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

With respect to the duty to assist, the RO has obtained the 
relevant VA and private medical records, specifically 
including all available clinical records relating to the 
January 1996 surgery.  See 38 U.S.C.A. § 5103A(d).  The 
Veteran has also submitted statements and hearing testimony 
for the record.  In addition a medical opinion dated in July 
2005 is on file.  

The Board does not believe that a supplemental medical 
opinion is required in this case.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Although the McLendon case 
involved a claim for service connection rather than benefits 
under 1151, the same logic applies in this case.  The Board 
finds that an additional medical opinion is not necessary in 
this case.  There is no competent medical evidence or opinion 
on file which even suggests the possibility that VA medical 
care providers were in any way negligent in providing the 
care at issue.  The Veteran has not presented any medical 
opinion which supports the claim, and this is a matter in 
which his own statements are insufficient to establish such a 
contention.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in February 2004.  
He maintains that as a result of a misdiagosis made by 
personnel at the VA Medical Center (VAMC) in Birmingham, 
Alabama, surgery was performed in January 1996 which resulted 
in removal of his stomach and spleen.  

A brief review of the medical history indicates that prior to 
the January 1996 procedures, the Veteran had several 
diagnosed medical conditions and had undergone several 
surgeries.  A February 1997 record indicates that in January 
1993, prostate adenocarcinoma was diagnosed and the Veteran 
underwent radical prostatectomy in January 1993.  Following 
that surgery, the margins were positive for malignancy and 
the Veteran underwent radiation treatment.  In July 1993, the 
Veteran underwent a subtotal gastrectomy with Billroth II 
formation, secondary to a hemorrhagic duodenal ulcer.  
Surgical specimen at that time revealed adenocarcinoma of the 
stomach.  In July 1993, the Veteran also underwent a 
splenectomy as well, due to surgical complication.  In 
October 2005, a positive biopsy with many polyps was noted.  
In January 1996, the Veteran underwent total gastrectomy with 
biopsy, which proved to be non-malignant.  

VA medical records reflect that on January 8, 1996, the 
Veteran underwent a total gastrectomy.  A pre-operative 
diagnosis of recurrent adenocarcinoma of the stomach was 
made.  The operation report included an explanation of 
indications which revealed that the Veteran had been followed 
by serial endoscopy after an adenomatous finding in the area 
of the gastroesophageal junction.  It was noted that testing 
had revealed a second positive biopsy in the recent past 
(October 1995) and that because of his multiple positive 
biopsies, he was to undergo a total gastrectomy.  A report of 
the procedure revealed no abnormalities and indicated that 
the Veteran had no notable adverse effects and was 
transported to the recovery room in stable condition.  A 
pathology report dated January 17, 1996 of specimens excised 
on January 8, 1996, revealed no evidence of residual 
carcinoma.  

The discharge summary indicated that the Veteran was released 
from the hospital on January 21, 1996, with diagnoses 
consisting of gastric carcinoma and gastric metaplasia.  It 
was noted that the Veteran underwent the gastrectomy without 
complications.  

The file contains a Pre-Operative/Invasive Procedure Progress 
Note which was signed by the attending physician on January 
7, 1996.  This form indicated that adenocarcinoma was 
diagnosed based on indications of recurrent nodules of 
adenocarcinoma of the stomach due to which a total 
gastrectomy with esophagojejunostomy was to be performed.  
The form indicated that the attending physician had discussed 
the plans, reasons, and risks in some detail with the 
patient, wife and son.   

Also of record is a "Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures", which was signed by the counseling physician, a 
witness, and the Veteran on January 8, 1996.  That form 
indicated that the purpose of the operation, described as a 
complete removal of the stomach, and the possible 
alternatives, risks involved and complications were fully 
explained to the Veteran and that he acknowledges that no 
guarantees had been made concerning the results of the 
operation/procedure.  The Veteran certified with his 
signature that he understood the nature of the proposed 
procedure, attendant risks involved and the expected results 
and requested that such procedure be performed. 

The file contains records and a June 1999 decision of the 
Social Security Administration (SSA) reflecting that 
disability benefits had been approved effective from January 
1, 1996, due to severe impairments listed as: peptic ulcer 
disease, surgical removal of the stomach due to malignant 
polyps, prostate adenocarcinoma and thyroid nodules.  

The file was reviewed by a VA doctor in July 2005 who 
determined that there was no evidence of 38 U.S.C.A. § 1151 
in this case.  The doctor referenced a discharge note of 
January 9, 1996, indicating that the treating doctor noted 
that the Veteran had a second biopsy in the recent past and 
that because of his multiple positive biopsies, he was 
scheduled to undergo a total gastrectomy.  The reviewing 
doctor opined that the VA physicians and medical center had 
acted in good faith based on the available clinical and lab 
information.  

The Veteran presented testimony at a video conference hearing 
held before the undersigned AVLJ.  The Veteran testified that 
he was initially treated by VA for a hemorrhaging ulcer in 
July 1993.  He indicated that thereafter in January 1996, VA 
wanted to remove the stomach for suspected cancer; the 
Veteran indicated that he advised the doctor that there was 
no malignancy and that the cancer was in the esophagus; 
however, the operation was performed anyway and 
unnecessarily.  

Legal Analysis

The Veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in February 2004.  
As mentioned earlier herein, the Veteran maintains that as a 
result of surgery performed by the VAMC in Birmingham, 
Alabama on January 8, 1996, the stomach was entirely (and 
improperly) removed, as was the spleen.  He contends that the 
surgery performed was unnecessary and that the care provided 
by VA staff members was negligent.  For the reasons that 
follow, the Board concludes that compensation under section 
1151 is not warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
Veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted in conjunction with this appeal.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. 
§ 3.361.  The RO specifically provided notice of 38 C.F.R. § 
3.361 to the Veteran in the Statement of the Case issued in 
October 2007.  

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2008).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability must be 
attributable to: (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

In this case, the medical evidence indicates that prior to 
the January 1996 surgery on the stomach, the Veteran had 
undergone surgical removal of part of the stomach in July 
1993, as a result of hemorrhagic duodenal ulcer.  Surgical 
specimen at that time revealed adenocarcinoma of the stomach.  
A subsequent, biopsy of October 2005 was found to have been 
positive.  In January 1996, the Veteran underwent total 
gastrectomy with biopsy, which ultimately proved to be non-
malignant.  

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1) (2008).  

Here, the Veteran's claims that the additional disability 
which occurred as a result of the January 8, 1996 surgery 
consisted of (improper) removal of the stomach and spleen.  
The Board points out that the evidence established that the 
spleen was removed in July 1993, well prior to the procedure 
at issue.  In addition, removal of the entire stomach was the 
actual procedure which the Veteran specifically consented to 
in January 1996, just prior to that surgery.  Accordingly, 
this claimed additional disability was necessarily the result 
of the VA treatment at issue. 

Accordingly, the critical inquiries involve the 
foreseeability of the additional disability and the standard 
of care provided by VA. 

In this case, the most significant evidence pertaining to the 
matter of foreseeability involves the issue of informed 
consent, particularly documentation thereof.  To determine 
whether there was informed consent, VA will consider whether 
the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be expressed 
(i.e., given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof. In order 
to give informed consent, the patient must have decision- 
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation, anesthesia or narcotic analgesia; are considered 
to produce significant discomfort to the patient; have a 
significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

As noted that record includes both a consent form and a pre-
operative procedure report, dated on January 7 and 8, 1996, 
just prior to the surgery.  These forms indicated that the 
Veteran was made aware of the reasons for the surgery being 
undertaken, the alternatives in terms of care, the risks, and 
the benefits associated with the recommended care.  The forms 
indicated that the Veteran understood all of these elements 
and consented to the recommended procedure; i.e. removal of 
the entire stomach.  

Given the facts and documentation present in this case, the 
Board is unable to find clear evidence to suggest a lack of 
"regularity" in the process by which the Veteran was advised 
of his treatment plan and its possible consequences, to 
include those which ultimately occurred (necessarily) and are 
currently claimed.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).  Thus, 
the Board must conclude that the Veteran's VA treatment 
provider(s) explained the treatment plan to the Veteran, 
including the nature of the treatment and the expected risks, 
benefits, and alternatives, and that he understood and 
accepted the possible risks of the surgery as evidenced by 
his signature on the consent form dated January 8, 1996.  
That informed consent form indicated that the Veteran granted 
his permission and consent to the surgery, freely and without 
coercion.  In light of this evidence, which reflects that the 
surgery itself necessarily involved complete removal of the 
stomach, this result was accordingly entirely foreseeable.    

In addition, since a section 1151 claim is a claim for 
disability compensation, as with a claim for service 
connection, a veteran not only is required to establish that 
additional disability occurred following VA treatment but 
also must submit sufficient evidence of a causal nexus 
between that event and his or her current disability, i.e. 
that additional disability was due to VA medical care, to be 
ultimately successful on the merits of the claim.  See Wade 
v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. 
West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 
38 U.S.C. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment).  

In this case, the record is entirely negative for any 
competent medical evidence establishing or even suggesting 
fault or negligence on the part of VA in providing care to 
the Veteran in conjunction with the surgery performed on 
January 8, 1996.   

The Veteran maintains that surgical removal of the stomach 
undertaken on January 8, 1996, was entirely unnecessary as no 
cancer was even evident, reflecting negligence on the part of 
VA.  The file clearly reflects that the indications for the 
surgery consisted of past history of stomach cancer treated 
in July 1993, with a partial removal of the stomach, and an 
October 2005 positive biopsy.  While the Veteran is correct 
in stating that ultimately, no evidence of cancer was found 
following the January 8, 1996 surgery, this could not 
possibly have been known prior to that procedure.  

The file contains a medical opinion provided in July 2005 
indicating that there was no evidence of a 38 U.S.C.A. § 1151 
event in this case, because VA personnel, in good faith, 
undertook the procedure in January 1996, based on clinical 
and laboratory indications which supported the decision to do 
so.    

In essence, there has been no competent medical evidence or 
opinion presented for the record which supports the Veteran's 
primary contention that the care provided by VA in January 
1996 amounts to or was evidenced by carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault.  Essentially the only evidence of record 
supporting the Veteran's contentions and claim is his own lay 
opinion.  The Veteran, however, has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion on this 
matter does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

To the extent that the Veteran maintains that the young 
doctor (apparently performing the 1996 operation) got rough, 
resulting in loss of the Veteran's stomach and spleen; this 
accusation is entirely unfounded.  The Veteran maintains that 
he was told this by the "head doctor of the VA department" 
(see Form 9, received in December 2006).  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not adequate because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Moreover, that 
contention is entirely unsubstantiated by any documented 
evidence on file.

The Board finds that the preponderance of the evidence is 
against the Veteran's 38 U.S.C.A. § 1151 claim.  Regardless 
of the question of causation, the Board observes that the 
current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, 
applicable in this case, require a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers.  However, the record in this case contains no 
competent evidence or opinion which indicates or even 
suggests that the care provided by VA in January 1996, in 
conjunction with the performance of a total gastrectomy was 
in any way indicative of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault.  Moreover, the record clearly indicates that the 
nature of the additional disability claimed, loss of the 
stomach, was entirely foreseeable, inasmuch as it was 
actually the medical procedure performed by VA in January 
1996.  As noted, removal of the spleen did not occur in 
conjunction with the January 1996 surgery, it had been 
removed several years earlier.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  




ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of the stomach and spleen, claimed as a 
result of treatment received from a Department of Veterans 
Affairs Medical Center/facility (VAMC) in January 1996, is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


